Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 1 of 13 PageID# 97




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

UNITED STATES OF AMERICA,

       v.                                        Criminal No.: 2:20cr00061

JOHN MALCOLM BARESWILL,

                     Defendant.

                 POSITION OF THE DEFENDANT ON SENTENCING

       COMES NOW the Defendant, John Malcolm Bareswill, by counsel, in

accordance with Rule 32 of the Federal Rules of Criminal Procedure, Section 6A1.2 of

the Sentencing Guidelines and Policy Statements as well as this Court’s Sentencing

Order, and hereby represents that the Defendant has reviewed the Probation Office’s

Pre-sentence Report and sets forth the following as his position on sentencing:

                  OBJECTIONS TO THE PRE-SENTENCE REPORT

       Mr. Bareswill, through counsel, has previously advised the probation officer and

the government that he has no objections to the Pre-sentence Report.

                               SECTION 3553 FACTORS

       As the Supreme Court has long recognized, Ait has been uniform and constant in

the federal judicial tradition for the sentencing judge to consider every convicted person

as an individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and the punishment to ensue.@ Koon v. United

States, 518 U.S. 81, 113 (1996). With the United States Sentencing Guidelines now

rendered Aadvisory only,@ Kimbrough v. United States, 128 S. Ct. 558, 564 (2007), a



                                            1
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 2 of 13 PageID# 98




district court has substantial discretion in fashioning a sentence appropriate to the

individual circumstances of the defendant and the unique facts of the offense. While the

Court must consider the guideline range in a case, Athe Guidelines are not the only

consideration.@ Gall v. United States, 128 S. Ct. 586, 597 (2007), see also, Kimbrough,

128 S. Ct. at 564 (Athe Guidelines, formerly mandatory, now serve as one factor among

several courts must consider in determining an appropriate sentence@).

       Indeed, as mandated by Congress, the fundamental principle of sentencing is

that a court Ashall impose a sentence sufficient, but not greater than necessary@ to meet

specified sentencing goals, including the goal of just punishment. 18 U.S.C. ' 3553. In

determining the minimally sufficient sentence, '3553 directs sentencing courts to

consider the following factors:

       (1)    the nature and circumstances of the offense and the history and

characteristics of Mr. Bareswill;

       (2)    the need for the sentence imposed;

              (A)    to reflect the seriousness of the offense, to promote respect for the

                     law, and to provide just punishment for the offense;

              (B)    to afford adequate deterrence to criminal conduct;

              (C)    to protect the public from further crimes of Mr. Bareswill; and

              (D)    to provide Mr. Bareswill with needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner;

       (3)    the kinds of sentences available;




                                             2
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 3 of 13 PageID# 99




       (4)    the kinds of sentences and the sentencing range established for [the

offense];

       (5)    any pertinent policy issued by the Sentencing Commission;

       (6)    the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct; and

       (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. Section 3553.

       In addition, a district court Amay not presume that the Guidelines range is

reasonable,@ and instead Amust make an individualized assessment based on the facts

presented.@ Gall, 128 S. Ct. at 597. Moreover, the Supreme Court has specifically ruled

that, in balancing the '3553(a) factors, a judge may determine that, Ain the particular

case, a within-Guidelines sentence is >greater than necessary= to serve the objectives of

sentencing.@ Kimbrough, 128 S. Ct. at 564. See Rita v. United States, 127 S. Ct. 2456,

2465 (2007) (a district court may consider arguments that Athe Guidelines sentence

itself fails properly to reflect '3553(a) considerations, or [that] the case warrants a

different sentence regardless.”)

       Other statutes also give the district court direction in sentencing. For instance,

under 18 U.S.C. ' 3582, imposition of a term of imprisonment is subject to the following

limitation: in determining whether and to what extent imprisonment is appropriate based

on the Section 3553(a) factors, the judge is required to recognize that imprisonment is

not an appropriate means of promoting correction and rehabilitation (emphasis added).

In sum, in every case, a sentencing court must consider all of the § 3553(a) factors, not



                                              3
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 4 of 13 PageID# 100




 just the guidelines, in determining a sentence that is sufficient but not greater than

 necessary to meet the goals of sentencing.

                                        Introduction

        John Bareswill is a man who has dedicated his life to service and to his family.

 His hard work and devotion led to a distinguished military career and success as a small

 business owner. The crime to which Mr. Bareswill pleaded guilty is an aberration in an

 otherwise law-abiding life. For these reasons, as well as the arguments below, a split

 sentence of six months incarceration and six months home confinement coupled with a

 fine, community service, and probation provides for a just punishment that is sufficient,

 but not greater than necessary, to fulfill the goals of § 3553.

                        Nature and Circumstances of the Offense

        Mr. Bareswill pleaded guilty to one count of violating 18 U.S.C. § 844(e). The

 facts and circumstances of this offense are fully set forth in the Pre-sentence Report

 and Mr. Bareswill agrees that they are accurate. There are, however, numerous factors

 which the Court should consider in mitigation Mr. Bareswill‘s sentence.

        The mere minutes that it took for Mr. Bareswill to commit this heinous act are but

 a tiny fraction of the life of an otherwise honorable and decent man. Mr. Bareswill truly

 regrets his actions and he accepts responsibility for them. Mr. Bareswill wants the

 Court to know that he holds no hate or ill will for any person. His time in jail has caused

 him to reflect inward, to ask himself how he put himself in this position, and what he can

 do to make amends.




                                               4
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 5 of 13 PageID# 101




        In his letter to the Court, Mr. Bareswill explains that the protests that were

 occurring made him fearful. He was worried about his business and the safety of his

 employees. He felt overwhelmed and unsure of what to do and he reacted in a manner

 that does not reflect who he is in his heart.

         By all accounts, Mr. Bareswill always upheld the highest moral and ethical

 standards. He certainly never had any intention of acting on his words and at the time,

 he did not appreciate the gravity of those words. Ironically, the very thing he was so

 worked up and worried about—the small business he spent years building from the

 ground up—was taken from him and closed down as a result of his actions. On top of

 that, he is now a convicted felon facing federal prison.

        These factors alone represent a significant punishment and weigh heavily in

 favor of mitigation. Mr. Bareswill pleaded guilty and takes full responsibility for his

 conduct and accepts whatever punishment the Court deems just. Mr. Bareswill simply

 asks that the Court give these factors great weight in fashioning an appropriate and just

 sentence.

                       History and Characteristics of Mr. Bareswill

        Mr. Bareswill is 63 years old. Mr. Bareswill has a long and distinguished record

 of service to his county and community. He joined the United States Navy right out of

 high school and he honorably served his country for 24 years. Mr. Bareswill’s service

 included 17 years of sea duty and deployments in both Operation Desert Storm and

 Desert Shield. He received numerous commendations and achievement medals during

 his years of service and was honorably discharged in 1999.



                                                 5
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 6 of 13 PageID# 102




        Upon retirement from the Navy, Mr. Bareswill went to work for Cox

 Communications in Virginia Beach. He retired from that job in 2012 and embarked on

 his dream of owning his own business. He started a UPS shipping franchise and for the

 next eight years, until the time of his arrest, Mr. Bareswill worked tirelessly to grow that

 business. Immediately after his arrest, UPS corporate officials entered Mr. Bareswill’s

 franchise, seized its computers and equipment, terminated Mr. Bareswill’s contract with

 the company, and shut down his business. He lost everything.

        In addition to the loss of his livelihood, Mr. Bareswill has suffered embarrassment

 and ridicule from the publicity this case has generated. Many people who know Mr.

 Bareswill have submitted letters to the Court on his behalf. These letters are from

 family, friends, employees, and business associates. They describe a man who is

 selfless and compassionate and who cares deeply about his community and the needs

 of others. These letters paint for the Court a complete picture of Mr. Bareswill’s true

 character; that of a selfless, resilient, kind, and caring person and, most of all, a truly

 devoted husband, father, and son.

        Mr. Bareswill was raised in a loving family and his parents strove to instill in him

 and his siblings importance of service to the community and hard work and he in turn

 has strived to teach these things to his own children. Mr. Bareswill deeply regrets the

 tremendous burden his actions have placed on his family.

        He makes no excuses for his actions and he readily admits that he alone is

 responsible for his conduct. He does not seek to place blame on anyone else for what

 he did and Mr. Bareswill is sincerely remorseful for the actions that now bring him



                                               6
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 7 of 13 PageID# 103




 before this Court. Though he knows that he brought this terrible situation upon himself

 and his family, it is essential that the Court consider the damage to his family that his

 actions have caused.

        Mr. Bareswill will carry the stigma of this federal felony conviction and all of the

 attendant disabilities with him for the rest of his life. All of these factors, albeit self-

 imposed, certainly mitigate the sentence which should be imposed upon him. In

 addition, Mr. Bareswill suffered a significant financial consequence as a result of the

 closure of his business.

        Mr. Bareswill realizes that his good character and his distinguished and

 unblemished service record do not entitle him to a free pass. While commendable,

 these traits cannot make up for his role in this offense and he understands that he will

 not avoid punishment. Mr. Bareswill asks, however that the Court consider the

 punishment he has already endured in mitigation of its sentence. These factors, though

 not adequately accounted for in the guidelines calculations, weigh heavily in favor of a

 minimal sentence. This misguided lapse in judgment is clearly out of line with Mr.

 Bareswill’s true character and is inconsistent with the high moral and ethical standards

 by which he was raised and which he consistently exhibited in his personal and

 professional life.

        This Court may, and indeed should, weigh heavily Mr. Bareswill’s history of

 service and his generous and compassionate nature when fashioning is sentence. See

 United States v. Rita, 551 U.S. 338, 365 (2007) (Stevens, J., concurring) (noting that

 the sentencing court may properly consider service to the public in fashioning its



                                                 7
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 8 of 13 PageID# 104




 sentence pursuant to the §3553(a) factors); United States v. Cooper, 394 F.3d 172, 178

 (3d Cir. 2005) (noting that a downward departure may be appropriate if a defendant has

 demonstrated a history of exceptional good works in the community), United States v.

 Adelson, 441 F. Supp. 2d 506, 513-14 (S.D.N.Y. 2006) (noting defendant’s good deeds,

 generosity, and acts of compassion). Moreover, the Court may impose a below

 guidelines sentence where the defendant’s conduct falls outside of his life and character

 as a whole. See, United States v. Benkahla, 501 F. Supp. 2d 748, 761 (E.D. Va. 2007)

 (holding that defendant’s “significant number of strong, positive relationships with

 friends, family, and the community” as wells as numerous letters “attesting to his honor,

 integrity, moral character, opposition to extremism, and devotion to civic duty” are all

 factors that weigh heavily in favor of a below-guidelines sentence).

        Taken as a whole, Mr. Bareswill’s history and characteristics—his strong family

 ties, his exceptional moral and ethical standards, civic-mindedness, and compassionate

 and generous nature—certainly compel a below-guidelines sentence.

   The Need for the Sentence Imposed to Reflect the Seriousness of the Offense
     Promote Respect for the Law, to Provide Just Punishment and to Afford
                    Adequate Deterrence to Criminal Conduct

        Mr. Bareswill certainly understands the seriousness of this offense and the harm

 he caused. He acknowledges the pain he carelessly and needlessly inflicted on these

 innocent people. He will live with that shame every day of his life. Mr. Bareswill offers

 his humblest apologies and prays that someday he will be forgiven for what he did.

        Mr. Bareswill has been in jail for nearly five months and in that time he has

 repented and he has suffered. Indeed, Mr. Bareswill has already paid a heavy price for



                                              8
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 9 of 13 PageID# 105




 his crime. Mr. Bareswill has been locked down in a maximum security cell. He has

 been threatened and attacked by other inmates. He has had urine and excrement

 thrown at him and on him and he lives in constant fear for his safety. Mr. Bareswill has

 been humiliated and humbled.      In addition, Mr. Bareswill was infected with COVID-19

 and was forced to endure nearly two weeks of misery with virtually no medical care. To

 look at him now after these five harrowing months one might think he has spent five

 years at hard labor instead of five months in local custody.

        While the Court has a duty to impose a sentence that provides for adequate

 deterrence to criminal conduct, it is not necessary, nor is the Court required, to impose

 a period of incarceration to achieve that goal. See, United States v. Edwards, 595 F.3d

 1001, 1016 (9th Cir. 2010) (noting that §3553 does not require that the goal of general

 deterrence be met through a period of incarceration and upholding district court’s

 sentence of probation and restitution despite a guidelines range of 27-33 months and

 despite the fact that defendant had a felony record for a similar offense).

        Given the punishment he has already borne, however, there is no need to

 incarcerate Mr. Bareswill in prison for any additional period in order to achieve those

 goals of sentencing. In this case, the time Mr. Bareswill has served is more than

 sufficient to punish and deter.

        Further, as noted above, Mr. Bareswill is now a convicted felon. In this case, the

 felony conviction itself affords significant deterrence from future criminal conduct. The

 loss of his business and the harm to his reputation, while impossible to quantify

 specifically, are also undoubtedly substantial. Likewise, the shame and embarrassment



                                              9
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 10 of 13 PageID# 106




 Mr. Bareswill has suffered and will continue to suffer is significant and should not be

 discounted. See, United States v. Anderson, 533 F.3d 623, 633 (8th Cir. 2008) (holding

 that the district court, in fashioning a below-guidelines sentence, properly considered a

 number of “atypical” punishments defendant suffered including loss of his reputation

 and business).

        In a similar vein, the Court must seek to impose a sentence that will protect the

 public from future crimes by Mr. Bareswill. Unquestionably, there is no need to impose

 a prison sentence to achieve that end. Mr. Hoeflein presents none of the factors that

 signify a high risk of recidivism. His criminal record consists of two DUI offenses from

 the 1980’s. He has never used hard drugs and has no current issues with alcohol

 abuse.

        Furthermore, Mr. Bareswill has a strong family and social support system. His

 wife and children as well as numerous friends and other family are in his corner

 supporting him. Most importantly, Mr. Bareswill has learned from his regretful actions

 and he has demonstrated significant remorse and acceptance of responsibility. His

 greatest desire is to put this ordeal behind him as a valuable, though costly, lesson

 learned and to move on with his life.

        All these factors signify that there is virtually no likelihood that Mr. Bareswill will

 reoffend or violate any of the terms the Court imposes upon him. Furthermore, all of

 these factors, along with Mr. Bareswill’s characteristics and background also confirm

 that a sentence of six months imprisonment and six months home confinement is a just

 punishment and is more than sufficient to deter future unlawful conduct.



                                               10
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 11 of 13 PageID# 107




     The Need to Provide Mr. Bareswill with Educational or Vocational Training,
                  Medical Care, or Other Correctional Treatment

       As noted above, there are no issues with respect to drug or alcohol abuse that

 the Court needs to address. Nor is Mr. Bareswill in need of educational or vocational

 training. He does have some health issues, including high blood pressure and high

 cholesterol. For which he is prescribed medication. Mr. Bareswill also suffered a heart

 attack in 2018 and the recent bout of COVID-19. It remains to be seen whether he will

 have any long-term issues stemming from either of these events.

       Should the Court impose any period of incarceration on Mr. Bareswill, he asks

 that the Court do everything in its power to ensure that he receives the proper medical

 care and treatment, as well as access to mental health counseling.

                  The Sentencing Range Established for the Offense

       The Pre-sentence Report sets forth a total offense level of 13 and criminal history

 category of I. The resulting guideline range is 12 to 18 months. Even the low end of

 this reduced range represents a sentence greater than necessary to meet the mandates

 of § 3553. It is not necessary to punish harshly to promote respect for the law. In this

 case, a sentence of imprisonment will serve to no one— not society, and certainly not

 Mr. Bareswill. In all likelihood such a sentence would have the opposite effect. See,

 Gall v. United States, 552 U.S. 38, 54 (2007) (recognizing that a sentence of

 imprisonment may also serve to “promote not respect, but derision, of the law if the law

 is viewed as merely a means to dispense harsh punishment without taking into account

 the real conduct and circumstances” of the case).




                                            11
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 12 of 13 PageID# 108




        Accordingly, Mr. Bareswill asks that the Court to impose a sentence of six

 months incarceration, six months home confinement, a fine, community service, and

 supervised release.

                                       CONCLUSION

        For the reasons set forth above, the Defendant, John Malcolm Bareswill, by

 counsel respectfully submits that a split sentence consisting of six months incarceration,

 six months home confinement, a fine, community service, and supervised release, will

 accomplish the purposes of sentencing set forth in 18 U.S.C. § 3553.

                                            Respectfully submitted,

                                            JOHN MALCOLM BARESWILL
                                            By Counsel

                                                              /s/________
                                            James O. Broccoletti, Esquire
                                            VSB# 17869
                                            Counsel for John Malcolm Bareswill
                                            ZOBY, BROCCOLETTI & NORMILE, P.C.
                                            6663 Stoney Point South
                                            Norfolk, VA 23502
                                            (757) 466-0750
                                            (757) 466-5026
                                            james@zobybroccoletti.com

                                CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of November, 2020, I electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system, which will then send a
 notification of such filing (NEF) to the following:

        Andrew C. Bosse, Esquire
        Supervisory Assistant U. S. Attorney
        Office of the United States Attorney
        101 West Main Street, Suite 8000
        Norfolk, VA 23510
                                                             /s/________
                                            James O. Broccoletti, Esquire

                                              12
Case 2:20-cr-00061-RAJ-DEM Document 33 Filed 11/05/20 Page 13 of 13 PageID# 109




                                          VSB# 17869
                                          Counsel for John Malcolm Bareswill
                                          ZOBY, BROCCOLETTI & NORMILE, P.C.
                                          6663 Stoney Point South
                                          Norfolk, VA 23502
                                          (757) 466-0750
                                          (757) 466-5026
                                          james@zobybroccoletti.com


        I hereby certify that on the 5th day of November, 2020, I caused a true and
 correct copy of the foregoing Motion to be mailed to the following non-filing user:

       Jeffrey A. Noll
       Senior U.S. Probation Officer
       827 Diligence Drive, Suite 210
       Newport News, VA 23606
                                                            /s/________
                                          James O. Broccoletti, Esquire
                                          VSB# 17869
                                          Counsel for John Malcolm Bareswill
                                          ZOBY, BROCCOLETTI & NORMILE, P.C.
                                          6663 Stoney Point South
                                          Norfolk, VA 23502
                                          (757) 466-0750
                                          (757) 466-5026
                                          james@zobybroccoletti.com




                                            13
